  Case 20-01796       Doc 35    Filed 03/30/20 Entered 03/30/20 16:34:57            Desc Main
                                   Document Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                       )               BK No.:     20-01796
Piotr Palider                                )
                                             )               Chapter: 11
                                             )
                                                             Honorable Timothy Barnes
                                             )
                                             )
                Debtor(s)                    )

                                      ORDER MODIFYING STAY

       IT IS HEREBY ORDERED THAT:

        1. The automatic stay is modified so as to not restrain 6PC Justice Lake LLC from pursuing
nonbankruptcy remedies with respect to the property located at 8141 W. 84th Place, Justice, IL; and

          2. Notwithstanding anything to the contrary in Fed. R. Bankr. P. 4001(a)(3), this Order will be
effective immediately.




                                                          Enter:


                                                                   Timothy A. Barnes
Dated: March 30, 2020                                              United States Bankruptcy Judge

 Prepared by:
 J. Cory Faulkner
 Ashen|Faulkner
 217 N. Jefferson Street, Suite 601
 Chicago, IL 60661
 (312) 655-0800
